Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/575909 RCE response filed 06/23/2022.     
Claims 1-20 have been examined and fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103(a) as being obvious over SCHERER in “A rapid and quantitative LC-MS/MS method to profile sphingolipids) (as cited on IDS dated 01/03/2020) in view of McKENNA in US 20120328594.
With respect to Claim 1, 6, 8,13, 15, & 20, SCHERER et al. teach of a method of screening/ determining a rapid and quantitative LC-MS/MS method to profile sphingolipids(title). SCHERER et al. more specifically teach of a novel LC-MS/MS method for the rapid, simultaneous quantification of sphingolipid metabolites, including sphingosine, sphinganine, phyto-sphingosine, di- and trimethyl-sphingosine, sphingosylphosphorylcholine, hexosylceramide, lactosylceramide, ceramide-1-phosphate, and dihydroceramide-1-phosphate. SCHERER et al. further teach of selecting appropriate internal standards (ISs) for the class of sphingolipids, and were adding them to the sample prior to lipid extraction(combining samples with IS’s to form a sample matrix), and further of using hydrophilic interaction liquid chromatography(introducing sample matrix into chromatography system) and of achieving good peak shapes, a short analysis time of 4.5 min, and, most importantly, coelution of analytes and their respective ISs. To avoid an overestimation of species concentrations, peak areas were corrected regarding isotopic overlap where necessary. Quantification was achieved by standard addition of naturally occurring sphingolipid species to the sample matrix. The method showed excellent precision, accuracy, detection limits, and robustness. As an example, sphingolipid species were quantified in fibroblasts treated with myriocin or sphingosine-kinase inhibitor. In summary, this method represents a valuable tool to evaluate the role of sphingolipids in the regulation of cell functions(abstract, Page 2005- sample preparation, “calibration and collection,” “sphingolipid analysis by LC-MS/MS” sections & Page 2006, last paragraph in right column, pages 2008-2009, Table I). SCHERER et al. further teach of directing the separated lipids to a mass spectrometer/detector(Page 2005, column 2) for quantification by forming a calibration curve(Page 2005, column 2, “calibration and quantification”, Table 3 & Page 2006). If it is unclear to one of ordinary skill in the art at SCHERER et al. teach of plotting a detector(mass spectrometer) response against the known concentration of standards and quantification based on this McKENNA et al. is used to remedy this. 
McKENNA et al. teach of lipid metabolite biomarkers, methods of using the biomarkers to determine the risk that an individual will develop diabetes(medical condition), and methods of screening a population to identify persons at risk(abstract). McKENNA et al. further teach of preparing the lipid samples by spiking the samples with internal standards and then putting the sample/internal standard combinations into a chromatography column, and then a tandem mass spectrometer detector. McKENNA et al. further teach of using software to integrate all analytes and internal standard peaks and then the samples are quantified based on the area ratios(analyte to internal standard) in comparison with calibration curves(paragraph 0324). It would have been obvious to one of ordinary skill in the art to determine sample concentrations as is done in McKENNA and SCHERER due to the need for better risk assessment strategies using such predictive mathematical algorithms and computed indices has increasingly been incorporated into guidelines for diagnostic testing and treatment, and encompass indices obtained from and validated with, inter alia, multi-stage, stratified samples from a representative population. (McKENNA, paragraph 0010-0013).
	With respect to Claims 2-4,9-10-11, 16-17, 18, SCHERER et al. teach of using MRM to monitor mass transitions and positive/negative ion mode(Table 1, Page 2005, column 2, Figure 2,Page 200, column2, second paragraph, page 2007, first paragraph).
	With respect to Claim 5, 12, 19, SCHERER et al. teach of analyzing ceramides and sphingomyelins(Page 2006, column 1, paragraph 2).
	With respect to Claim 2, 9, & 16, LAAKSONEN et al. teach of measuring the biomarkers using MRM (paragraph 0120). 
2. Claims 7 & 14 are rejected under 35 U.S.C. 103(a) as being obvious over SCHERER in “A rapid and quantitative LC-MS/MS method to profile sphingolipids) (as cited on IDS dated 01/03/2020) in view of McKENNA in US 20120328594 and further in view of LAAKSONEN in US 20160025751.
With respect to Claim 7 & 14, SCHERER et al. teach of a method of screening/ determining a rapid and quantitative LC-MS/MS method to profile sphingolipids(title). SCHERER et al. more specifically teach of a novel LC-MS/MS method for the rapid, simultaneous quantification of sphingolipid metabolites, including sphingosine, sphinganine, phyto-sphingosine, di- and trimethyl-sphingosine, sphingosylphosphorylcholine, hexosylceramide, lactosylceramide, ceramide-1-phosphate, and dihydroceramide-1-phosphate. SCHERER et al. further teach of selecting appropriate internal standards (ISs) for the class of sphingolipids, and were adding them to the sample prior to lipid extraction(combining samples with IS’s to form a sample matrix), and further of using hydrophilic interaction liquid chromatography(introducing sample matrix into chromatography system) and of achieving good peak shapes, a short analysis time of 4.5 min, and, most importantly, coelution of analytes and their respective ISs. To avoid an overestimation of species concentrations, peak areas were corrected regarding isotopic overlap where necessary. Quantification was achieved by standard addition of naturally occurring sphingolipid species to the sample matrix. The method showed excellent precision, accuracy, detection limits, and robustness. As an example, sphingolipid species were quantified in fibroblasts treated with myriocin or sphingosine-kinase inhibitor. In summary, this method represents a valuable tool to evaluate the role of sphingolipids in the regulation of cell functions(abstract, Page 2005- sample preparation, “calibration and collection,” “sphingolipid analysis by LC-MS/MS” sections & Page 2006, last paragraph in right column, pages 2008-2009, Table I). SCHERER et al. further teach of directing the separated lipids to a mass spectrometer/detector(Page 2005, column 2) for quantification by forming a calibration curve(Page 2005, column 2, “calibration and quantification”, Table 3 & Page 2006). If it is unclear to one of ordinary skill in the art at SCHERER et al. teach of plotting a detector(mass spectrometer) response against the known concentration of standards and quantification based on this McKENNA et al. is used to remedy this. 
McKENNA et al. teach of lipid metabolite biomarkers, methods of using the biomarkers to determine the risk that an individual will develop diabetes(medical condition), and methods of screening a population to identify persons at risk(abstract). McKENNA et al. further teach of preparing the lipid samples by spiking the samples with internal standards and then putting the sample/internal standard combinations into a chromatography column, and then a tandem mass spectrometer detector. McKENNA et al. further teach of using software to integrate all analytes and internal standard peaks and then the samples are quantified based on the area ratios(analyte to internal standard) in comparison with calibration curves(paragraph 0324). It would have been obvious to one of ordinary skill in the art to determine sample concentrations as is done in McKENNA and SCHERER due to the need for better risk assessment strategies using such predictive mathematical algorithms and computed indices has increasingly been incorporated into guidelines for diagnostic testing and treatment, and encompass indices obtained from and validated with, inter alia, multi-stage, stratified samples from a representative population. (McKENNA, paragraph 0010-0013). SCHERER and McKENNA et al. do not teach of using isopropanol.
LAAKSONEN et al. is used to remedy this and more specifically teach of method, and use thereof, of predicting severe CVD complications(medical condition) such as AMI or CVD death by detecting the lipid concentrations or lipid ratios of a biological sample and comparing it to a control and identifying specific lipid markers that are more specific and sensitive in predicting these CVD complications than currently utilized clinical markers. LAAKSONEN et al. also teach of antibodies towards said lipids, and the use thereof for predicting, diagnosing, preventing and/or treating CVD complications. The invention additionally relates to kits comprising lipids and/or an antibody thereto, for use in the prediction and/or diagnosis of CVD complications (abstract).
More specific to what is claimed, LAAKSONEN et al. teach of a) providing a biological sample from a CAD subject; b) determining a lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or (a) corresponding profile(s) from said sample; and c) comparing said determined lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or said corresponding profile(s) to the corresponding lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or the corresponding profile(s) in a control(paragraph 0017). Further, LAAKSONEN et al. teach of using HPLC and MS for detection and separation(paragraph 0020,  and 0119, 0120 among others), of quantifying the lipids based on the calibration line/curve and the internal standards(paragraph 0123, 0131), and that samples were spiked with known amounts of non-endogenous synthetic internal standards for data normalization and endogenous lipid quantification(paragraph 0115-0117 among others). LAAKSONEN et al. further teach of using isopropanol(paragraph 0113, & 0119) for extraction. That the isopropanol is cold in comparison to something else is obvious from what is taught in LAAKSONEN. It would have been obvious to one of ordinary skill in the art to use isopropanol for extraction as is done in LAAKSONEN in the methods of SCHERER and McKENNA due to the known advantages this has for the extractions of lipids like ceramides and due to the need in the art for better methods of extraction/quantification of lipids(LAAKSONEN, paragraph 0119,   0013-0014).
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
With respect to the prior art, applicant argues McKenna et al. do not teach of “plotting a detector response of the separated lipids against the known concentrations of the set standards,” nor could this be made obvious since they think SCHERER is deficient in some aspects. The examiner disagrees.
Specifically, applicant agrees that SCHERER et al. teaches on Page 2006, in the right column teach of using a set of non-naturally occurring sphingolipids as ISs(internal standards) prior to extraction. Applicant however argues that when it comes to generation of the calibration curve, SCHERER et al. teach, “We generated calibration lines by addition of different concentrations of naturally occurring sphingolipids(SCHERER, Table 3).”
However- if applicant means to require that they generate the calibration curve using exactly the same standards used in the matrix—this is not specified in the claims—, nor is any wording about non naturally occurring lipids versus naturally occuring lipids, which applicant uses in attempt to aid their argument-so this argument is not commensurate in scope with the claims.
Through broadest reasonable interpretation, the line in Claim 1 that reads, “generating a calibration curve with known concentrations of the set standards present in the sample matrix,” doesn’t mean that the exact same standards need to be used. Through reading this through broadest reasonable interpretation, the examiner reads the “set standards to identify at least one class of lipids,” as “sphingolipid standards”. Both times applicant talks about standards, so as internal standards, and for generating calibration lines, applicant is talking about using sphingolipids as the standards(it doesn’t matter if they are naturally occurring or not since this is not claimed)(Page 206, right column, last paragraph of SCHERER, and Table 3).
With respect to the claim language, applicant claims, “selecting set standards to identify at least one class of lipids; combining the standards with biological sample to form a sample matrix,” and then later, “generating a calibration curve with known concentrations of the set of standards present within the sample matrix.”
Since both standards used in SCHERER(Page 206, right column, last paragraph of SCHERER, and Table 3) are sphingolipids…through broadest reasonable interpretation one can read “generating a calibration curve with known concentrations of the set of standards,” as what is taught by SCHERER in Table 3 as “different concentrations of naturally occurring sphingolipids” still reads on “known concentrations of the set standards,” since the set standards are sphingolipids.
Applicant also argues about the McKenna piece of prior art. Specifically, applicant argues that McKenna teaches of an external calibration curve, and that nowhere does McKenna teach “the calibration curve which is generated using known concentrations of the set of standards present within the sample matrix,” and therefore cannot be used as prior art.
The examiner disagrees and would like to point out that a 103 rejection was made. And McKenna was used to teach of “plotting a detector response against known concentrations of a set of standards,” which it does, and which in combination with the SCHERER reference teaches of the claimed method.
Applicant also argues about LAAKSONEN an argues that LAAKSONENE do not teach of “standards which are added prior to sample preparation…for identifying at least one class of lipids.” With respect to this—the examiner would like to point out that SCHERER et al., the primary reference does in fact teach of this, and that the rejection is in fact an obviousness rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Therefore- all claims remain rejected, and if applicant would like to try to overcome the instant rejections, they should further limit the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797